Per Curiam.

Neither of the objections taken- to the return of the justice, are tenable. The action is trespass on the case, jurisdiction of which action is expressly given to justices of the peace: and the proviso in the statute, taking away their jurisdiction in certain actions, does not extend to actions like the present. The testimony fully supported the declaration, without adopting the rigid rule of the old law, which was so strict on this point, that if one man’s wife missed her way on the road, it was not lawful for another man to take her into his house, unless she was benighted, and in danger of being lost or drowned. The evidence, was probably sufficient to support an action of another description- ; but the plaintiff was not bound to pursue it» *462The plaintiff’s wife was proved to have been repeatedly absent from his house, and in company with the defendant at his house, and in other places, under circumstances that could leave no doubt of her being enticed or persuaded away by the defendant.
The judgment below must be affirmed.